Order, Supreme Court, Bronx County (Barry Salman, J.), entered March 27, 2000, which denied defendant’s motion to transfer the venue of this action to Westchester County, and granted plaintiffs cross motion to retain venue in Bronx County or, in the alternative, to change venue to New York County to the extent of changing the action’s venue to New York County, unanimously affirmed, without costs.
In this transitory action to recover for injuries allegedly sustained when plaintiff, a New York County resident, was struck in Manhattan by an automobile operated by defendant, then a resident of Westchester County, the court properly exercised its discretion in granting to plaintiff the alternative relief of transferring venue from Bronx County to New York County, since venue had been laid by plaintiff in Bronx County based solely upon the circumstance that defendant’s driver’s license indicated that defendant was a Bronx resident, when in fact she no longer resided there. Concur — Sullivan, P. J., Nardelli, Ellerin, Lerner and Friedman, JJ.